Exhibit 10.1
FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT


Dated as of August 28, 2020


This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is by and among GAMESTOP CORP., a Delaware corporation (the “Lead
Borrower”), the other Borrowers party hereto, the Lenders party hereto, and BANK
OF AMERICA, N.A., as administrative agent and collateral agent for the Lenders
(in such capacities, the “Agent”).


PRELIMINARY STATEMENTS


WHEREAS, the Borrowers, the Lenders and the Agent entered into that certain
Second Amended and Restated Credit Agreement, dated as of March 25, 2014 (as
amended or otherwise modified pursuant to that certain First Amendment to Second
Amended and Restated Credit Agreement, dated as of September 15, 2014, that
certain Second Amendment to Second Amended and Restated Credit Agreement, dated
as of November 20, 2017, that certain Third Amendment to Second Amended and
Restated Credit Agreement, dated as of December 1, 2018 and that certain Consent
Letter, dated as of June 4, 2020, and as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”); and


WHEREAS, the Borrowers have requested that the Agent and the Lenders agree to
amend the Credit Agreement as specifically set forth herein and, subject to the
terms of this Amendment, the Agent and the Lenders have agreed to grant such
request.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


Section 1. Capitalized Terms. All capitalized terms not otherwise defined in
this Amendment (including without limitation in the introductory paragraph and
the Preliminary Statements hereto) shall have the meanings as specified in the
Credit Agreement.


Section  2. Amendments to Credit Agreement.


(a) Amendments to Article I. Section 1.1 of the Credit Agreement is hereby
amended as follows:


(i) By adding the following new definitions in appropriate alphabetical order:


“2021 Senior Notes Reserve Account” means a retail finance suspense account
maintained with Bank of America and/or any deposit account in the name of a Loan
Party maintained with Bank of America, and any successor account
(notwithstanding a change in the account number) subject to arrangements
reasonably satisfactory to the Agent; it being understood and agreed that the
relevant Loan Party may increase or decrease the amount on deposit in the 2021
Senior Notes Reserve Account in its discretion at any time.


“Communication” has the meaning provided in Section 9.7.


DB1/ 115646120.4

--------------------------------------------------------------------------------



“Electronic Copy” has the meaning provided in Section 9.7.


“Electronic Record” has the meaning provided in Section 9.7


“Electronic Signature” has the meaning provided in Section 9.7.


“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement by and among the as Lead Borrower, the Subsidiary
Borrowers party hereto, the Lenders party thereto, and the Agent dated as of the
Fourth Amendment Effective Date.


“Fourth Amendment Effective Date” means August 28, 2020.


(ii) By deleting the reference to the number “$40,000,000” in subclause (ii)(x)
in the definition of “Accelerated Borrowing Base Delivery Event” in its entirety
and substituting the number “$15,000,000” in its stead.


(iii) By deleting each reference to the number “$40,000,000” in the definition
of “Cash Dominion Event” in its entirety and substituting the number
“$15,000,000” in its stead.


(iv) By deleting each reference to the number “$30,000,000” in the definition of
“Covenant Compliance Event” in its entirety and substituting the number
“$12,500,000” in its stead.


(v) By deleting “Debt Maturity Reserve” in its entirety and replacing it with
the following:


“Debt Maturity Reserve” shall mean, during any Debt Reserve Period, an amount
equal (i) to the then outstanding principal balance of the Indebtedness under
the 2019 Senior Notes (in the case of the 2019 Notes Reserve Period) on the date
which is ninety-one (91) days prior to the maturity date of such Indebtedness
and (ii) to the then-outstanding principal balance of the Indebtedness under the
2021 Senior Notes (in the case of the 2021 Notes Reserve Period) on the date
which is ninety-one (91) days prior to the maturity date of such Indebtedness
(provided, that the Debt Maturity Reserve described in this clause (ii) shall be
reduced on a dollar for dollar basis by an amount (not to exceed $50,000,000) by
the amount of cash in the 2021 Senior Notes Reserve Account at such time, in
each case reduced to give effect to any payments, repayments or redemptions of
any such Indebtedness made during such Debt Reserve Period to the extent such
payments, repayments or redemptions are permitted hereunder (including as a
result of any Permitted Refinancing of such Indebtedness). It is understood and
agreed that, during any 2021 Notes Reserve Period, the Borrower (i) may deliver
an updated Borrowing Base Certificate reflecting a reduction in the amount of
the Debt Maturity Reserve relating to the 2021 Senior Notes resulting from (A)
any payment, prepayment or redemption of the 2021 Notes or (B) any increase in
the amount on deposit in the 2021 Senior Notes Reserve Account since the date of
the most recently delivered Borrowing Base Certificate hereunder and (ii) shall
deliver an updated Borrowing Base Certificate reflecting any decrease of the
amount on deposit in the 2021 Senior Notes Reserve Account since the date of the
most recently delivered Borrowing Base Certificate hereunder.”


DB1/ 115646120.4

--------------------------------------------------------------------------------



(vi) By amending the definition of “Excluded Accounts” by (i) deleting
conjunction “and” at the end of clause (a) and (ii) adding the following new
clause (c) therein:


“, and (c) any deposit account holding cash collateral securing Indebtedness
permitted by Section 6.1(k).”


(vii) By deleting the reference to “Second Amendment Effective Date” in the last
sentence of the definition of “Inventory Reserves” in its entirety and
substituting “Fourth Amendment Effective Date” in its stead.


(b) Amendment to Article II. Article II is amended as follows:


(i) By amending Section 2.1 of the Credit Agreement by deleting the last
sentence at the end of subclause (a)(ii) and substituting the following in its
stead:


“The aggregate Letter of Credit Outstandings shall not at any time exceed
$100,000,000; provided that the aggregate Letter of Credit Outstandings
permitted under this Section 2.1(a)(ii) combined with the outstanding principal
amount of Indebtedness incurred pursuant to Section 6.1(k) shall not at any time
exceed $275,000,000.”


(ii) By amending Section 2.2 of the Credit Agreement by deleting the first
sentence in clause (a) and substituting the following in its stead:


“As of the Fourth Amendment Effective Date, the Inventory Reserves and
Availability Reserves are set forth in the Borrowing Base Certificate delivered
pursuant to Section 3(b) of the Fourth Amendment.”


(iii) By amending Section 2.6 of the Credit Agreement by deleting the number
“$50,000,000” at the end of subclause (a)(i) and substituting “$100,000,000,
subject to the proviso in Section 2.1(a)(ii)” in its stead.


(iv) By amending Section 2.21 of the Credit Agreement by adding the following
new clause (m) therein:


“(m) It is understood and agreed for the avoidance of doubt that no DDA
Notification or Blocked Account Agreement shall be required in respect of any
Excluded Account.”


(c) Amendment to Article V. Section 5.1 is amended by (i) deleting conjunction
“and” at the end of clause (l), (ii) adding the following new clause (m) thereof
and (iii) relettering the existing clause (m) as clause (n):


“(m) Commencing on the Fourth Amendment Effective Date, and within ten (10) days
following the end of each fiscal month thereafter (or more frequently upon the
reasonable request of the Agent; it being understood and agreed that the Agent
may not request such report more frequently than weekly), a total cash report
(setting forth in reasonable detail the amount of the total cash, the amount of
the restricted cash and whether such cash is located in the United States or a
foreign jurisdiction as of the last day of such fiscal month); and”


DB1/ 115646120.4

--------------------------------------------------------------------------------



(d) Amendment to Article VI. Article VI is amended as follows:


(i) By amending Section 6.1 of the Credit Agreement by amending and restating
clause (k) in its entirety as follows:


“(k) Indebtedness incurred under (x) a letter of credit facility for the benefit
of the Loan Parties in an aggregate outstanding principal amount not to exceed
$150,000,000 and (y) a letter of credit facility for the benefit of the Foreign
Subsidiaries in an aggregate outstanding principal amount not to exceed
$75,000,000; provided that the Indebtedness incurred pursuant to this clause (k)
combined with the aggregate Letter of Credit Outstandings permitted under
2.1(a)(ii) shall not at any time exceed $275,000,000;”


(ii) By amending Section 6.5 of the Credit Agreement by amending and restating
clause (d) in its entirety as follows:


“(d) sales or other transfers of assets pursuant to store closures; provided
that (x) in the fiscal year ending on or about January 30, 2021, Borrowers shall
not close more than twenty percent (20%) of Borrowers’ stores open at the
beginning of such fiscal year, (y) in the fiscal year ending on or about January
29, 2022, Borrowers shall not close more than fifteen percent (15%) of
Borrowers’ stores open at the beginning of such fiscal year and (z) in the
fiscal year ending on or about January 28, 2023, Borrowers shall not close more
than ten percent (10%) of Borrowers’ stores open at the beginning of such fiscal
year;”


(iii) By amending Section 9.7 of the Credit Agreement by amending and restating
such Section in its entirety as follows:


“9.7 Counterparts; Integration; Effectiveness; Electronic Signatures. This
Agreement, the other Loan Documents and any document, amendment, approval,
consent, information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Communication”), including
Communications required to be in writing, may be in the form of an Electronic
Record and may be executed using Electronic Signatures. Each of the Loan Parties
agrees that any Electronic Signature on or associated with any Communication
shall be valid and binding on each of the Loan Parties to the same extent as a
manual, original signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
each of the Loan Parties enforceable against such in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered. Any Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Communication. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Agent and the Lenders and when the Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. For the avoidance of doubt, the authorization under this paragraph may
include, without limitation, use or acceptance by the Agent and each of the
Credit Parties of a manually signed paper Communication which has been converted
into electronic form (such as scanned into pdf format), or an electronically
signed Communication converted into another format, for
DB1/ 115646120.4

--------------------------------------------------------------------------------



transmission, delivery and/or retention. The Agent and each of the Credit
Parties may, at its option, create one or more copies of any Communication in
the form of an imaged Electronic Record (an “Electronic Copy”), which shall be
deemed created in the ordinary course of such Person’s business, and destroy the
original paper document. All Communications in the form of an Electronic Record,
including an Electronic Copy, shall be considered an original for all purposes,
and shall have the same legal effect, validity and enforceability as a paper
record. Notwithstanding anything contained herein to the contrary, the Agent is
under no obligation to accept an Electronic Signature in any form or in any
format unless expressly agreed to by the Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Agent has agreed to accept such Electronic Signature, the Agent and each of the
Credit Parties shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of any Loan Party without further verification
and (b) upon the request of the Agent or any Lender, any Electronic Signature
shall be promptly followed by such manually executed counterpart. For purposes
hereof, “Electronic Record” and “Electronic Signature” shall have the meanings
assigned to them, respectively, by 15 USC §7006, as it may be amended from time
to time.


Section 3. Conditions of Effectiveness. The effectiveness of the amendments in
Section 2 shall be subject to the satisfaction of each of the following
conditions precedent:


(a) This Amendment shall have been duly executed and delivered by the Borrowers
and the Required Lenders and shall be in form and substance satisfactory to the
Agent;


(b) The Agent shall have received a Borrowing Base Certificate dated as of
August 28, 2020, and executed by a Financial Officer of the Lead Borrower;


(c) No event shall have occurred that could reasonably be expected to have a
Material Adverse Effect;


(d) The Borrowers shall have (i) paid all fees then due to the Agent, Arrangers
and the Lenders, and (ii) reimbursed the Agent for all costs and expenses,
including, reasonable attorneys’ fees then due; and


(e) The representations and warranties of the Borrowers contained in Section 4
shall be true and correct in all material respects except (i) to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (ii) in the case of
any representation and warranty qualified by materiality, they are true and
correct in all respects.


Section 4. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:


(a) The consummation of the transactions contemplated hereby shall not (a)
violate any Applicable Law or (b) conflict with, or result in a default or event
of default under, any material agreement of Borrowers or any other member of the
Borrower Affiliated Group, taken as a whole. No event shall exist which is, or
solely with the passage of time, the giving of notice or both, would be a
material default under any material agreement of any member of the Borrower
Affiliated Group.


(b) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agent,
including, without limitation, consents
DB1/ 115646120.4

--------------------------------------------------------------------------------



from all requisite material Governmental Authorities and except as would not
reasonably be expected to have or result in a Material Adverse Effect.


(c) There are no actions, suits, investigations, or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
member of the Borrower Affiliated Group, threatened against or affecting any
such Person (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve any of the Loan Documents.


(d) After giving effect to this Amendment, the representations and warranties
contained in each of the Loan Documents are true and correct in all material
respects on and as of the date hereof as though made on and as of such date,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and (ii) in the case of any representation and warranty qualified
by materiality, they are true and correct in all respects.


(e) No Default or Event of Default shall exist after giving effect to this
Amendment.


Section 5. Reference to and Effect on the Loan Documents. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment, and this Amendment shall constitute a Loan Document.


(a) The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed. Without limiting the
generality of the foregoing, the Security Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Borrowers under the Loan Documents, in each case as amended by this
Amendment.


(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any other provision of any of the Loan Documents.


Section 6. Reaffirmations. Each Borrower (a) consents to this Amendment and
agrees that the transactions contemplated by this Amendment shall not limit or
diminish the obligations of such Person, or release such Person from any
obligations, under any of the Loan Documents to which it is a party, (b)
confirms and reaffirms its obligations under each of the Loan Documents to which
it is a party and all representations, warranties, and covenants contained
therein, and (c) agrees that each of the Loan Documents to which it is a party
remains in full force and effect and is hereby ratified and confirmed.


Section 7. Execution in Counterparts. This Amendment may be in the form of an
Electronic Record and may be executed using Electronic Signatures (including,
without limitation, telecopy, pdf or other electronic transmission) and shall be
considered an original, and shall have the same legal effect, validity and
enforceability as a paper record; provided that any Electronic Signature shall
be promptly followed by such manually executed original counterpart. This
Amendment may be
DB1/ 115646120.4

--------------------------------------------------------------------------------



executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by using Electronic Signatures
(including, without limitation, telecopy, pdf or other electronic transmission)
shall be effective as delivery of a manually executed counterpart of this
Amendment. For the avoidance of doubt, the authorization under this paragraph
may include, without limitation, use or acceptance by the Agent of a manually
signed paper Communication which has been converted into electronic form (such
as scanned into pdf format), or an electronically signed Communication converted
into another format, for transmission, delivery and/or retention.


Section 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.


Section 9. Entire Agreement. This Amendment and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the Agent, the
Issuing Bank and/or the Arrangers, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
letters of intent, commitment letters, agreements and understandings, oral or
written, relating to the subject matter hereof.


[Signature Pages Follow]






DB1/ 115646120.4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


BORROWERS:




GAMESTOP CORP,
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
GAMESTOP TEXAS LTD.
GS MOBILE, INC.
GEEKNET, INC.
MARKETING CONTROL SERVICES, INC.








By: /s/ James A. Bell
Name: James A. Bell
Title: Executive Vice President, Chief Financial Officer






SOCOM LLC
GME Entertainment, LLC






By: /s/ James A. Bell
Name: James A. Bell
Title: Manager




















GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Agent, Issuing
Bank, and as a Lender


By: /s/ Andrew Cerussi
Name: Andrew Cerussi
Its Authorized Signatory












































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender


By: /s/ Jon Eckhouse
Name: Jon Eckhouse
Title: Authorized Officer
















































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



REGIONS BANK,
as a Lender


By: /s/ Daniel Wells
Name: Daniel Wells
Title: Director
















































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as a Lender


By: /s/ Troy Bell
Name: Troy Bell
Title: Vice President
















































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A.,
as a Lender


By: /s/ Brendan Hogan
Name: Brendan Hogan
Title: Assistant Vice President
















































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL
ASSOCIATION,
as a Lender


By: /s/ Herbert M. Kidd II
Name: Herbert M. Kidd II
Title: Senior Vice President














































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



HSBC BANK USA, N.A.,
as a Lender


By: /s/ Jaime Mariano
Name: Jaime Mariano
Title: Senior Vice President #21440
















































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4

--------------------------------------------------------------------------------



TRUIST BANK,
as a Lender


By: /s/ Joseph A Massaroni
Name: Joseph A Massaroni
Title: Director
















































































GameStop Corp.
Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page
DB1/ 115646120.4